DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has added limitations that “the power component and the protective cover are sealed in the first housing and the second housing”, however applicant lacks explicit support in the written portion of the specification, and lacks figures illustrating any formation of a seal. While it is reasonable to assert that the power component and protective cover are enclosed in 100 between 110 and 120, however none of the figures demonstrate either a seal element or demonstrate that where 110 and 120 meet they form 
For purposes of examination, and reading the claim(s) in light of the specification the claimed “sealed” is read as “located in the internal space” (as recited/described in e.g. the abstract).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omae et al. (US 2012/0313467).
Regarding claim 1 Omae discloses:
A protection device, comprising: 
a first housing (e.g. 2 Fig.2); 
a second housing (e.g. 3 Fig.2) assembled to the first housing to define an internal space (shown e.g. Fig.4); 
a power component (e.g. 35, 48 Fig.5) disposed on the second housing and located in the internal space (shown e.g. Fig.5); 

a circuit board (e.g. 24, Fig.4) disposed in the internal space, wherein the protective cover is located between the circuit board and the power component (shown e.g. Fig.4), the circuit board is attached to the protective cover (24 attached to 42 via 41b, shown Fig.5), and at least one pin of the power component protrudes beyond the circuit board through the protective cover and the circuit board (plurality e.g. 47, 43, 38 Fig.4).

Regarding claim 2 Omae discloses:
the second housing has an accommodating cavity (e.g. portion under 42 Fig.4), and the power component is disposed in the accommodating cavity (as shown Fig.4).

Regarding claim 3 Omae discloses:
a heat sink fin (e.g. 36 Fig.5) assembled on the second housing, wherein the power component is above the heat sink fin (as shown Fig.5), and orthographic projections of the power component and the heat sink fin mostly overlap with each other (as would be understood from e.g. Fig.5).

Regarding claim 4 Omae discloses:


Regarding claim 5 Omae discloses:
wherein a gap (e.g. between 35 and 42 shown Fig.5) is provided between the protective cover and the power component.

Regarding claim 6 Omae discloses:
the protective cover has a first side and a second side opposite to each other (e.g. inner left and right vertical sides of 42 Fig.4), and a third side and a fourth side opposite to each other (e.g. inner left and right horizontal sides of 42 Fig.4) and connecting the first side and the second side (inner left vertical side to inner left horizontal side to inner horizontal left side to inner vertical right side shown Fig.4), the third side and the fourth side are perpendicular to the first side and the second side (shown Fig.4), and the first side, the second side, the third side and the fourth side surround a periphery of the power component (inner periphery as shown Fig.4).

Regarding claim 7 Omae discloses:
the protective cover has a first side and a second side opposite to each other (horizontal sides of 42 with 37b and opposite 37b Fig.4), and a third side (vertical side of 42 near center Fig.4) connecting the first side and the second side, the third side is perpendicular to the first side and the second side, and the first side, the second side and the third side surround a periphery of 

Regarding claim 10 Omae discloses:
a material of the protective cover is a polymeric material (insulating resin paragraph [0035]).

Regarding claim 13 Omae discloses:
the power component comprises an insulated gate bipolar transistor (IGBT paragraph [0070]), a metal oxide semiconductor field effect transistor or a high electron mobility transistor.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 6650559).
Regarding claim 1 Okamoto discloses:
A protection device, comprising: 
a first housing (e.g. 12 FIG.7); 
a second housing (e.g. 11, 43 FIG.7) assembled to the first housing to define an internal space (shown e.g. FIG.7); 
a power component (e.g. 5 FIG.7) disposed on the second housing and located in the internal space (shown e.g. FIG.7); 
a protective cover (e.g. 70 FIG.7) covering the power component and located in the internal space (shown e.g. FIG.7), wherein the power component and the protective cover are 
a circuit board (e.g. 9 FIG.7) disposed in the internal space, wherein the protective cover is located between the circuit board and the power component (shown e.g. FIG.7), the circuit board is attached to the protective cover (9 attached to 70 through 42 FIG.7), and at least one pin of the power component (e.g. 42 FIG.7) protrudes beyond the circuit board through the protective cover and the circuit board (shown FIG.7).

Regarding claim 7 Okamoto discloses:
the protective cover has a first side and a second side opposite to each other (e.g. left and right vertical sides of 70 shown FIG.7), and a third side (horizontal top side of 70 FIG.7) connecting the first side and the second side, the third side is perpendicular to the first side and the second side, and the first side, the second side and the third side surround a periphery of the power component (e.g. upper periphery FIG.7) and expose a side (e.g. bottom of 5 pointing away from/not covered by 70 FIG.7) of the power component.

Regarding claim 8 Okamoto discloses:
a cushioning material (“silicon gel” col 2 line 2) attached to the first side, the second side and the third side of the protective cover (shown e.g. FIG.7).

Regarding claim 9 Okamoto discloses:
the cushioning material is a sponge (inherent from “silicon gel” which is an amorphous and porous form of silicon dioxide which is absorbent)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omae et al. (US 2012/0313467) in view of Sakurai et al. US 2004/0115864).


the protection device according to claim 10, 
Omae does not explicitly discuss:
wherein the polymeric material comprises polycarbonate, acrylonitrile-butadiene-styrene, polymethylmethacrylate or a combination thereof, and a thickness of the protective cover is between 1mm and 3mm
Sakurai teaches:
wherein the polymeric material (e.g. 115 Fig.9) comprises polycarbonate (PC paragraph [0063]), acrylonitrile-butadiene-styrene, polymethylmethacrylate or a combination thereof, and a thickness of the protective cover is between 1mm and 3mm (10 .mu.m-2.000 mm, paragraph [0063])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sakurai as pointed out above, in Omae, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the provision of an implantable/moldable insulating layer between electronic devices/components (paragraph [0024]) allowing for more dynamic shape of electronic components while also decreasing the size of the device (paragraph [0041]) that, once formed remains flat and rigid (paragraph [0066]).


the protection device according to claim 10, 
Omae does not explicitly discuss:
wherein the polymeric material comprises polyethylene terephthalate, poly vinyl chloride or a combination thereof, and a thickness of the protective cover is between 0.051mm and 3mm 
Sakurai teaches:
wherein the polymeric material comprises polyethylene terephthalate (recited paragraph [0063]), poly vinyl chloride or a combination thereof, and a thickness of the protective cover is between 0.051mm and 3mm (10 .mu.m-2.000 mm, paragraph [0063])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Sakurai as pointed out above, in Omae, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the provision of an implantable/moldable insulating layer between electronic devices/components (paragraph [0024]) allowing for more dynamic shape of electronic components while also decreasing the size of the device (paragraph [0041]) that, once formed remains flat and rigid (paragraph [0066]).
Response to Arguments
Applicant's arguments filed 2020-12-24 have been fully considered but they are not persuasive.

It must be emphasized that the claim does not recite that the power board protrudes beyond the circuit board, but instead “at least one pin of the power component protrudes beyond the circuit board…”
As 38, 43, and 47 are clearly shown extending out from 35/48, then one of ordinary skill in the art, reading the claims in light of the specification, without importing limitations from the specification into the claims (MPEP 2111), would understand that, insofar as applicant has acted to define what “pin of the power component” means, 38, 43, and 47 disclose such an element.
Beyond bare assertion applicant provides no rationale as to why 38, 43, 47 are not pins of the power component, while the figures of Omae , as one of ordinary skill in the art would understand, clearly shows they are.
Applicant argues that 35, 42, 28 are not “sealed” within the housing(s).
As a first note, please see the 112(a) rejection above.
Insofar as the present application defines and supports “sealing” Omae discloses such a feature, as 2 and 3 are secured together to form an enclosed space, into which 28, 35, and 42 are located in the internal space, as the claim is best understood to require.
Applicant argues that 42 is not part of 5 and does not protrude beyond 9. On of ordinary skill in the art would understand that FIG.7 of Okamoto shows exactly what is claimed with 42 extending from 5, through 70 and further through/into 9, beyond a bare assertion to the contrary, applicant does not come forward with any reason as to why 42 is not a pin of 5, while the figures of Okamoto clearly shows, as one of ordinary skill would understand, that 42 is part of 5.

Applicant only argues the 103 rejection with respect to the rejection of 102 which is addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                         

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841